DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 5, 2022 have been fully considered but they are not persuasive. The applicant argues the following points in which the examiner provides a reason(s) as to why the arguments are not persuasive:
The applicant argues that, based on the amendments made to the claims in the previous office action, that the final office action did not make any arguments against the previously presented 102 rejections and did not provide arguments pertaining to the modifying reference, Perschbacher.
Based on the previous office action submitted the examiner notates that each element was specifically cited as to where, in each reference used, the claimed element was found.  The examiner notes, as stated in the previous office action, that the primary reference, Borzin et al., discloses the system and method having a signal receiver configured to receive cardiac electrical information and premature ventricular contraction information (PVC) and an assessment circuit configured to detect cardiac electrical information.  

The examiner amended the claims to add additional limitation, such as the limitation “…wherein said assessment circuit further uses one of multiple AF detection modes, including transitioning between different first and second AF detection modes of the multiple modes using the received PVC information.”

In response to the amendments made the examiner modified the primary reference, Borzin et al., with Perschbacher et al.  Perschbacher et al. teaches that it is known to use systems and methods for detecting an arrhythmic event comprising the use of a confident-based arrhythmia detector(s) which indicates either high or low confidence indicators that an arrhythmic event has occurred based on one or more signal metrics, i.e. one or more detection thresholds. A second detector (e.g., elements 232 & 236) may be used to confirm said arrhythmic event after indication from a first process, i.e. a first AF detection mode, and first detector. If the confidence score of the detected arrhythmic event is a low score after the use of the first process and first detector then said score can be provided to a second process, i.e. a second AF detection mode, in which the second detector may not detect the same arrhythmic event that had been detected via the first process.  In this taught example the resulting confidence score may be presented to a clinician to provide input including overriding, and/or editing the detected arrhythmic event {e.g., [0065]-[0067], [0088]-[0090] & (Figs 2 & 6)}.  Therefore, Borzin et al. in view of Perschbacher et al. is used to provide the claimed invention, including the amendments submitted on March 9, 2022.

The examiner further notes that examiner argues that the primary reference, Borzin et al., fails to disclose the claimed invention since the reference merely uses detected p-waves to confirm prior AF detection but does not alter AF detection threshold.  Based on the applicant’s own admission Borzin et al. does disclosed alteration of the threshold but is argued that said alteration does not have anything to do with AF detection.  Considering the arguments and/or amendments the examiner modified Borzin et al. with the above modifying reference, Perschbacher et al.

Therefore, based on the amendments submitted the following action submitted on May 2, 2022 was made final.  In the response to the arguments the examiner noted that the submitted arguments made by the applicant were “moot” because the invention, based on the applicant’s amendments, were now addressed via a 103 rejection versus the original 102 rejection.  In addition to, the examiner mapped out the final rejection showing where each limitation was met based on what reference was used.  

The current and/or previous arguments and amendments do not put the current application in condition for allowability and the examiner maintains the original rejection made in the final office action submitted on May 2, 2022.
/NICOLE F LAVERT/Primary Examiner, Art Unit 3792